Matter of VSA Architectural Consultants, P.C. v State of New York Div. of Human Rights (2016 NY Slip Op 02747)





Matter of VSA Architectural Consultants, P.C. v State of New York Div. of Human Rights


2016 NY Slip Op 02747


Decided on April 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2016

Friedman, J.P., Sweeny, Saxe, Richter, Kahn, JJ.


796 100146/15

[*1]In re VSA Architectural Consultants, P.C., Petitioner-Appellant,
vState of New York Division of Human Rights, Respondent-Respondent, Isabel Payano, Respondent.


Bierman & Associates, New York (Mark H. Bierman of counsel), for appellant.
Toni Ann Hollifield, Bronx for respondent.

Order and judgment (one paper), Supreme Court, New York County (Carol E. Huff, J.), entered July 15, 2015, which denied the petition seeking to, among other things, annul a determination of respondent State of New York Division of Human Rights (DHR), dated October 24, 2014, denying petitioner's application to vacate DHR's determination that probable cause existed to believe that petitioner had engaged in disability discrimination against respondent Isabel Payano in violation of the New York State Human Rights Law (State HRL [Executive Law § 290 et seq. ]), and dismissed the proceeding, unanimously affirmed, without costs.
This proceeding is barred, because petitioner failed to exhaust its administrative remedies (id. ; Matter of Ken Edrich Leather Accessories v New York State Div. of Human Rights , 269 AD2d 334 [1st Dept 2000]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 12, 2016
CLERK